Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 9 is/are objected to because of the following informalities:  
In regard to claim 9, “each hood is coupled to” should be “each of the hoods is coupled to” for clear antecedent basis throughout.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry (2009/0259298A1) in view of Shaknovich (5669924) and in view of Ohri (2009/0259286A1).

In regard to claim 9,  Mayberry teaches a system for deploying a Y-shaped flow diversion device (fig 1B-2) comprising: 
a guide catheter 120; 
a first hood 188 and a second hood 190, each hood is coupled to a distal end of one of the corresponding two internal catheters (each hood is placed around the entire device, which will therefore include the two internal catheters when combined with Skanovich); 
and an expandable [0110] Y-shaped flow diversion device 62,64 disposed within the guide catheter 120 in a constrained configuration (see fig 4), 
the Y-shaped flow diversion device 60 comprising: 
a wire stent frame 62,64,66 comprising a plurality (two or more) of wire elements (fig 1B), the wire stent comprising a proximal limb 62 and two distal limbs 66,64, wherein the proximal limb 62 and the two distal limbs 66,64 converge at a crotch of the wire stent frame (fib 1B, where the limbs of the Y meet),
wherein each one of the hoods 54,56 is only disposed around a corresponding distal tip of one of the two distal limbs 66,64 of the Y-shaped flow diversion device to constrain the distal limbs of the Y-shaped flow diversion device, 
and wherein each hood (54,56) comprises a longitudinal line of perforations (182) (fig 23, proximal to distal end), and wherein the plurality of longitudinal lines of perforations 182 are configured to split and release the distal end of each of the two distal limbs when an inflation balloon is inflated at each distal end of each distal limb of the Y-shaped flow diversion device (fig 2; intended use, capable of since the perforations weaken the hood in a specific line to cause breakage).
However, while Mayberry teaches a first hood 188 and a second hood 190, each hood, Mayberry doesn’t teach a plurality of lines of perforations that extend only a portion of a length of the hood and while Mayberry teaches the use of a balloon catheter [0049; 0144], the details of this internal catheter are not claimed.
Skanovich teaches two internal catheters (7a, 7b balloon catheters) disposed within the guide catheter (within an outer guide catheter 14; see fig 14a)
wherein the two internal catheters (7a,b) are disposed within the constrained proximal limb and the two internal catheters are each disposed in one of the two distal limbs (within the limbs of a y-shaped stent 6,8 as shown in fig 14a).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the internal catheters of Skanovich in place of the balloon catheter of Mayberry because it allows the deployment of multiple stents in a single procedure (Col 7, lines 15-32)
Ohri teaches the perforations extend only a portion of a length of the hood from a proximal end of each hood toward a distal end of each hood [0056; 0062: slit or perforation] [0053: slit 708 does not extend all of the way to an edge of the sheath].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the perforations of Mayberry only extend a portion of the length of the hood as taught by Ohri because this allows the rupture to proceed in two directions and still allows for proper sheath rupture [0053].
It has been held that a mere duplication of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have multiple lines of perforations in order to reduce the amount of force necessary to expand the stent.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04
The examiner suggests more closely definition where the perforations are located if this is critical to the invention.  What exactly is “a portion”?
In regard to claim 22, Mayberry teaches a system for deploying a Y-shaped flow diversion device (fig 1B-2) comprising: 
a guide catheter 120; 
and an expandable Y-shaped flow diversion device 60 disposed within the guide catheter 120 in a constrained configuration (fig 4), 
the Y-shaped flow diversion device 60 comprising: 
a wire stent frame 62,64,66 comprising a plurality of wire elements (fig 1B), 
the wire stent comprising a proximal limb 62 and two distal limbs 64,66, wherein the proximal limb 62 and the two distal limbs  64,66 converge at a crotch of the wire stent frame (at where the limbs of the Y meet; fig 1B), 
However, while Mayberry teaches a first hood 188 and a second hood 190, Mayberry does not teach the flaps as claimed while Mayberry teaches the use of a balloon catheter [0049; 0144], the details of this internal catheter are not claimed.
Skanovich teaches two internal catheters (7a, 7b balloon catheters) disposed within the guide catheter (within an outer guide catheter 14; see fig 14a)
wherein the two internal catheters (7a,b) are disposed within the constrained proximal limb and the two internal catheters are each disposed in one of the two distal limbs (within the limbs of a y-shaped stent 6,8 as shown in fig 14a).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the internal catheters of Skanovich in place of the balloon catheter of Mayberry because it allows the deployment of multiple stents in a single procedure (Col 7, lines 15-32)
Ohri teaches a pair of flaps (see two sides of split of 218 in fig 4), each one of the flaps is coupled to a distal end of one of the corresponding two internal catheters (enclose entire stent as shown in figures 4-5 which will include the corresponding two internal catheters when combined with Mayberry); 
wherein each one of the flaps is disposed around a corresponding distal end of one of the two distal limbs of the Y-shaped flow diversion device to constrain the distal limbs of the Y-shaped flow diversion device (see figure 4; constrains entire Y-shaped diversion device which will include the two distal limbs), and wherein each one of the flaps are configured to flip distally to release the distal end of each distal limb of the Y-shaped flow diversion device (fig 4-5).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the perforations of Mayberry only extend a portion of the length of the hood as taught by Ohri because this allows the rupture to proceed in two directions and still allows for proper sheath rupture [0053].  After perforation these perforations form the flaps as cited.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the perforations of Mayberry only extend a portion of the length of the hood as taught by Ohri because this allows the rupture to proceed in two directions and still allows for proper sheath rupture [0053].

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry (2009/0259298A1) in view of Shaknovich (5669924) and in view of Ohri (2009/0259286A1) and further in view of Chouinard (6,325,822).

In regard to claim 20, Mayberry meets the claim limitations as discussed in the rejection of claim 9, and further teaches the Y-shaped flow diversion device 60 is a single piece (fig 1A, attached into a single piecewith a single layer of wires elements (fig 1A).  
However, Mayberry does not teach the Y-shaped flow diversion device is braided.
Chouinard teaches a stent that is braided.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Y-shaped flow diversion device of Mayberry to be in a braided pattern as taught by Chouinard because braded stents are very adaptable to tortuous anatomy (Col 2, lines 45-51).
In regard to claim 21, Mayberry meets the claim limitations as discussed in the rejection of claim 9, and further teaches the two distal limbs comprise a single layer (fig 2A).  
However, Mayberry does not teach that the limbs are braided or that the proximal limb is two layers.
Chouinard teaches a stent that is braided and has a proximal limb section that comprises two layers (fig 9) and two distal limbs comprising a single layer (fig 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Y-shaped flow diversion device of Mayberry to be in a braided pattern as taught by Chouinard because braded stents are very adaptable to tortuous anatomy (Col 2, lines 45-51) and to have a proximal limb section with two layers because this optimizes the flexibility for the desired properties to navigate through a tortuous lumina (Col 3, lines 1-3).

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry (2009/0259298A1) in view of Shaknovich (5669924) and in view of Ohri (2009/0259286A1) and further in view of Shaolian (2001/0007954).

In regard to claim 14, Mayberry meets the claim limitations as discussed in the rejection of claim 9, further comprising a pair of wires 226, 218 (fig 22).
However, Mayberry does not teach each one of the wires is wrapped around a corresponding distal limb of the two distal limbs of the Y-shaped diversion device to constrain the limbs.
Shaolian teaches a bifurcation graft deployment system that comprises a wire(100) that is wrapped around a distal limb of the Y-shaped flow diversion devices for the purpose of constraining the distal limb of the y-shaped flow diversion device ([0064]; figure 10).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the system of Mayberry to use the wrapped wires of Shaolian in place of the guidewires of Mayberry in view of Shaknovich (therefore replacing each of the two wires of Mayberry in view of Shaknovich on each arm) since both are catheter systems and the wire restraint is low profile [0064] and a functionally equivalent constraining device.  MPEP 2144.06II
In regard to claim 15, Mayberry meets the claim limitations as discussed in the rejection of claim 14, and further teaches a proximal end of the wire is disposed within one of the two internal catheters and a distal end of the wire exits through an aperture of the internal catheter (both ends of the catheter have an aperture).
However, Mayberry does not teach the wire wraps around the corresponding distal limb of the Y-shaped flow diversion device.
Shaolian further teaches the wire exits an interstice (defined as a small space) in a corresponding distal limb and wraps around the corresponding distal limb of the Y-shaped flow diversion device.  (see 100 in figure 10) [0064: wrapped or woven; removed from access port]
In regard to claim 16, Mayberry meets the claim limitations as discussed in the rejection of claim 14, but does not teach the wires wrap as claimed.
Shaolian further teaches each wire 100 wraps around the corresponding distal limb of the Y-shaped flow diversion device between 8 and 20 times.  (figure 10)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry (2009/0259298A1) in view of Shaknovich (5669924) and in view of Ohri (2009/0259286A1) and further in view of Shaolian (2001/0007954) and further in view of Bown (2008/0194994A1).

In regard to claim 17, Mayberry in view of Shaolian meets the claim limitations as discussed in the rejection of claim 14, but the combination remains silent to the material of the wires of Shaolian.  Nitinol wires for this use are very well known in the art.  
Bown teaches the pair of wires are made of Nitinol (abstract: nitinol guidewires).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the wires of Mayberry in view of Shaolian nitinol as taught by Bown because nitinol is a shape memory technology which has malleability and allows deflection by the clinician while returning to the intended shape (abstract).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry (2009/0259298A1) in view of Shaknovich (5669924) and in view of Ohri (2009/0259286A1) and further in view of Eker (2019/0380852).

In regard to claims 18-19, Mayberry meets the claim limitations as discussed in the rejection of claim 9 but does not teach a push catheter as claimed.
Eker teaches a delivery system for a bifurcated stent that comprises a pusher catheter (500) disposed within a guide catheter (delivery catheter 110) for the purpose of releasing the bifurcated stent into the body (paragraph 14);
Wherein the proximal ends of the two internal catheters are coupled to the pusher catheter (when applied to the device of Mayberry, the two internal catheters will be coupled to the pusher catheter since the push catheter fits over the entire device as shown in figure 8 of Eker)
wherein a distal end of the pusher catheter comprises a cuff (520) that is disposed around a proximal end of the proximal limb of the Y-shaped flow diversion device (Fig. 8).
It would have been obvious to a person of ordinary skill in the art to modify the delivery system of Mayberry to include a pusher catheter capable of having the proximal ends of the two internal catheters coupled, as taught in Eker in order to aid in releasing the bifurcated stent into the body.

Response to Arguments
In regard to the 112b rejection of claim 12, cancellation of the claim renders the rejection moot.
In regard to the 103(a) rejection of claim 9 as unpatentable over Shaknovich (5669924) in view of Simso (2003/0135259), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claim 11 as unpatentable over Shaknovich in view of Sismo and further in view of Dorn (2017/0007432) and further in view of Foster (20110077730), cancellation of the claim renders the rejection moot.
In regard to the 103(a) rejection of claim 12 as unpatentable over Shaknovich (5669924) in view of Simso (2003/0135259) and further in view of Muzslay (2010/0274339), cancellation of the claim renders the rejection moot.
In regard to the 103(a) rejection of claims 14, 16-17 as unpatentable over Shaknovich (5669924) in view of Simso (2003/0135259) and further in view of Shaolian (2001/0007954), no further arguments have been presented.
In regard to the 103(a) rejection of claim 15 as unpatentable over Shaknovich (5669924) in view of Simso (2003/0135259) and further in view of Chobotov (2014/0194970), no further arguments have been presented.
In regard to the 103(a) rejection of claims 18-19 as unpatentable over Shaknovich (5669924) in view of Simso (2003/0135259) and further in view of Eker (2019/0380852), no further arguments have been presented.
In regard to the 103(a) rejection of claims 20-21 as unpatentable over Shaknovich (5669924) in view of Simso (2003/0135259) and further in view of Chouinard (6325822), no further arguments have been presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774